 


109 HRES 198 IH: Congratulating the University of North Carolina men’s basketball team for winning the 2005 NCAA Division I Men’s Basketball National Championship.
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 198 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Price of North Carolina (for himself, Mr. Butterfield, Mr. Etheridge, Mr. Jones of North Carolina, Ms. Foxx, Mr. Coble, Mr. McIntyre, Mr. Hayes, Mrs. Myrick, Mr. McHenry, Mr. Taylor of North Carolina, Mr. Watt, and Mr. Miller of North Carolina) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating the University of North Carolina men’s basketball team for winning the 2005 NCAA Division I Men’s Basketball National Championship. 
 
Whereas on Monday, April 4, 2005, the University of North Carolina Tar Heels defeated the University of Illinois Fighting Illini 75-70 in the finals of the National Collegiate Athletic Association (NCAA) Division I Men’s Basketball Tournament in St. Louis, Missouri; 
Whereas the Tar Heels now hold five men’s basketball national titles, including four NCAA tournament titles, the fourth highest in NCAA history; 
Whereas the Tar Heels have won men’s basketball national championships in 1924, 1957, 1982, 1993, and 2005, and have played in a record 16 “Final Fours”; 
Whereas Tar Heels head coach and Asheville, North Carolina, native Roy Williams won his first NCAA title in just his second year coaching the team, improving to 470-116 in 17 seasons as a head coach, and has the best record of any active coach in men’s basketball; 
Whereas Coach Williams and his coaching staff, including Assistant Coaches Joe Holladay, Steve Robinson, and C.B. McGrath, as well as each trainer, manager, and staff member, deserve praise and credit for their outstanding dedication to helping the North Carolina Tar Heels reach the summit of college basketball; 
Whereas Tar Heel seniors Jawad Williams, Jackie Manuel, Melvin Scott, Charlie Everett, and C.J. Hooker celebrated four years at North Carolina with a National Championship; 
Whereas Tar Heel junior Sean May was named Most Outstanding Player of the tournament, averaging 21.5 points and 11.8 rebounds per game; 
Whereas Tar Heel juniors Raymond Felton and Rashad McCants joined Sean May on the all-tournament team, along with Illini players Luther Head and Deron Williams; 
Whereas the roster of the North Carolina Tar Heels also included juniors David Noel, Byron Sanders, and Damion Grant; sophomores Reyshawn Terry, Jesse Holley, and Wes Miller; and freshmen Marvin Williams, Quentin Thomas, and Brooks Foster; 
Whereas the Tar Heel defense held Illinois to 27 percent from the field in the first half and prevented the Illini from scoring during the last 2 minutes and 37 seconds, and freshman Tar Heel Marvin Williams helped seal the victory with a tip-in shot with 1 minute and 26 seconds left to play; 
Whereas the North Carolina Tar Heels finished the 2004-2005 season with 33 wins and just 4 losses, and won the championship by defeating an Illinois team that tied an NCAA record for wins in a season at 37; 
Whereas Albemarle, North Carolina, native Woody Durham has been the radio play-by-play voice of North Carolina’s basketball programs since 1971, and this was his 11th Final Four with the Tar Heels and 3rd national championship call; 
Whereas the Tar Heel players, coaches and staff are excellent representatives of the University of North Carolina, the oldest public university in the country and a distinguished leader in higher education that is consistently ranked among the nation's top universities in academic performance; 
Whereas the Tar Heels showed tremendous dedication to each other, appreciation to their fans, sportsmanship toward their opponents, and respect for the game of basketball throughout the 2005 season, maintaining the tradition of excellence established by legendary coach Dean Smith; and 
Whereas residents of the Old North State and North Carolina fans worldwide are to be commended for their long-standing support, perseverance, and pride in the team: Now, therefore, be it 
 
that the House of Representatives— 
(1)congratulates the national champion North Carolina Tar Heels for their historic win in the 2005 National Collegiate Athletic Association Division I Men’s Basketball Tournament; 
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in helping the University of North Carolina Tar Heels win the tournament; and invites the University of North Carolina men’s basketball team to the United States Capitol Building to be honored; 
(3)requests that the President recognize the achievements of the University of North Carolina men’s basketball team and invite them to the White House for a ceremony befitting a national champion; and 
(4)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to University of North Carolina Chancellor James Moeser and to Head Coach Roy Williams for appropriate display. 
 
